Citation Nr: 0210664	
Decision Date: 08/28/02    Archive Date: 09/05/02

DOCKET NO.  00-17 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for a left knee 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her mother


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel
INTRODUCTION

The veteran served on active duty from October 1997 to 
January 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied the veteran's claims for 
service connection for disorders of the right and left knees.  
The veteran filed a timely appeal to these adverse 
determinations.


FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000.
 
2.  The veteran sustained a tear to the left anterior 
cruciate ligament in February 1994, several years prior to 
service, and underwent surgery to repair this tear at that 
time.

3.  The veteran's claims file contains no medical evidence 
that indicates that the veteran's preexisting left knee 
disorder underwent a permanent increase in severity during 
service. 

4.  The veteran's claims file contains no competent medical 
evidence that indicates that she currently suffers from a 
disorder of the right knee.


CONCLUSIONS OF LAW

1.  A right knee disorder was neither incurred in nor 
aggravated by the veteran's active duty military service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303 (2001); 66 Fed. Reg. 45630-32 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159).   

2.  A left knee disorder was neither incurred in nor 
aggravated by the veteran's active duty military service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303 (2001); 66 Fed. Reg. 45630-32 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2001).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The United States Court of Appeals for Veterans Claim (Court) 
held in Holliday v. Principi, 14 Vet. App. 280 (2001) that 
the VCAA was potentially applicable to all claims pending on 
the date of enactment, citing Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Subsequently, however, the United States 
Court of Appeals for the Federal Circuit held that Section 3A 
of the VCAA (covering the duty to notify and duty to assist 
provisions of the VCAA) was not retroactively applicable to 
decisions of the Board entered before the effective date of 
the VCAA (Nov. 9, 2000).  Bernklau v. Principi, No. 00-7122 
(Fed. Cir. May 20, 2002); See also Dyment v. Principi, No. 
00-7075 (Fed. Cir. April 24, 2002).  In reaching this 
determination, the Federal Circuit appears to reason that the 
VCAA may not apply to claims or appeals pending on the date 
of enactment of the VCAA.  However, the Federal Circuit 
stated that it was not reaching that question.  The Board 
notes that VAOPGCPREC 11-2000 (Nov. 27, 2000) appears to hold 
that the VCAA is retroactively applicable to claims pending 
on the date of enactment.  Further, the regulations issued to 
implement the VCAA are to be applicable to "any claim for 
benefits received by VA on or after November 9, 2000, the 
VCAA's enactment date, as well as to any claim filed before 
that date but not decided by VA as of that date."  66 Fed. 
Reg. 45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA. 

Among its other provisions, the VCAA  redefines the 
obligation of VA with respect to the duty to assist.  See 38 
U.S.C.A. § 5103A (West Supp. 2001).  First, VA has a duty to 
notify the veteran and his representative of any information 
and evidence necessary to substantiate and complete a claim 
for VA benefits.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
Supp. 2001).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate his or her 
claims.  See 38 U.S.C.A. § 5103A (West Supp. 2001).  

In the present case, the Board concludes that VA's redefined 
duty to assist has been fulfilled to the extent practicable.  
The Board finds that the veteran was provided adequate notice 
as to the evidence needed to substantiate her service 
connection claims, as well as notice of the specific legal 
criteria necessary to substantiate her claims.  The Board 
concludes that discussions as contained in the initial rating 
decision dated in February 2000, in the statement of the case 
(SOC) issued in May 2000, in the supplemental statements of 
the case (SSOCs) issued in August 2000 and December 2001, at 
the time of hearings before an RO hearing officer in July 
2000, and in correspondence to the veteran have provided her 
with sufficient information regarding the applicable 
regulations regarding the evidence necessary to substantiate 
her claims.  Furthermore, the Board observes that in a 
lengthy letter to the veteran dated in June 2001, the RO 
provided the veteran with detailed information about the new 
rights provided under the VCAA, including the furnishing of 
forms and notice of incomplete applications under 38 U.S.C.A. 
§ 5102, providing notice to claimants of required information 
and evidence under 38 U.S.C.A. § 5103, and the duty to assist 
claimants under 38 U.S.C.A. § 5103A.  The RO described the 
evidence needed to establish the veteran's claims, and 
specifically identified what evidence was needed from the 
veteran versus what evidence VA would attempt to procure.  
The Board finds, therefore, that such documents are in 
compliance with the VA's revised notice requirements. The 
veteran and her representative further plainly show through 
their statements and submissions of evidence that they 
understand the nature of the evidence needed to substantiate 
the veteran's claims.  As the RO has completely developed the 
record, the requirement that the RO explain the respective 
responsibility of VA and the veteran to provide evidence is 
moot.  The Board concludes that VA does not have any further 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  

The Board also finds that to the extent practicable at this 
time, all relevant facts have been properly developed with 
respect to the service connection issues on appeal, and that 
all relevant evidence necessary for an equitable resolution 
of these issues has been identified and obtained.  The 
evidence of record includes pre-service medical records and 
surgical reports from Good Samaritan Hospital, the veteran's 
service medical records, a post-service VA examination with 
x-rays of the veteran's knees, and several personal 
statements made by the veteran in support of his claim.  In 
July 2000 the veteran and her mother testified at a hearing 
before an RO hearing officer, and a transcript of their 
testimony has been associated with the veteran's claims file.  
The RO has obtained all pertinent records regarding the 
issues on appeal and has effectively notified the veteran of 
the evidence required to substantiate her claims.  The Board 
is not aware of any additional relevant evidence which is 
available in connection with this appeal, and concludes that 
all reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claims.  Therefore, 
no further assistance to the veteran regarding the 
development of evidence is required, and would otherwise be 
unproductive.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burden on VA with no benefit flowing to the 
veteran are to be avoided.)

In light of the foregoing, the Board finds that under the 
circumstances of this case, VA has made reasonable efforts to 
assist the veteran in attempting to substantiate her claims 
and that additional assistance is not required.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 66 Fed. Reg. 45,620 (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with service in the Armed Forces.  38 U.S.C.A. § 1110 (West 
Supp. 2001); 38 C.F.R. § 3.303(a) (2001). 

Service connection generally requires:  (1) medical evidence 
of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the present disease or injury.  See Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498 
(1995); see also Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Savage v. Gober, 10 Vet. App. 488, 497 (1997).  Where the 
determinative issue involves medical etiology or a medical 
diagnosis, competent medical evidence is required to support 
this issue.  See Epps, supra.; Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  This burden may not be met merely by 
presenting lay testimony, because lay persons are not 
competent to offer medical opinions.  See Epps, supra; 
Grottveit, supra; Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 

In addition, a claim may be established under the provisions 
of 38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumption period and still has such 
a condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the case law of the United 
States Court of Appeals for Veterans Claims (Court), lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be established on the basis of 
§ 3.303(b) if the condition observed during service or any 
applicable presumption period still exists, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage, 10 Vet. App. at 498.

Furthermore, regulations provide that a preexisting injury or 
disease will be considered to have been aggravated by active 
military, naval, or air service where there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.306(a) (2001).  In deciding a 
claim based on aggravation, after having determined the 
presence of a preexisting condition, the Board must first 
determine whether there has been any measured worsening of 
the disability during service and then whether this 
constitutes an increase in disability.  See Browder v. Brown, 
5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 
155, 163 (1993).

Unless there is clear and unmistakable evidence to the 
contrary, the VA must presume that the veteran was in sound 
condition except as to those defects, infirmities, or 
disorders noted at the time of his or her entrance into 
service.  38 U.S.C.A. §§ 1111, 1132 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.304 (2001).  The presumption of sound condition 
provides that every veteran shall be taken to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of examination, acceptance and enrollment, 
or where clear and unmistakable evidence demonstrates that 
the injury or disease existed before acceptance and 
enrollment and was not aggravated by such service.  This 
presumption attaches only where there has been as induction 
examination in which the later-complained-of disability was 
not detected.  Where a report of service entrance examination 
is not of record, the Board must accord the veteran the 
presumption of soundness at service entry, absent clear and 
unmistakable evidence to the contrary.  The term "noted" 
denotes only such conditions as are recorded in examination 
reports.  A reported history of pre-service existence of 
conditions recorded at the time of examination does not 
constitute a notation of such conditions.  38 C.F.R. § 3.304; 
Crowe v. Brown, 7 Vet. App. 238 (1994).

In determining whether an appellant is entitled to service 
connection for a disease or disability, VA must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(b) 
(West Supp. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Evidence relevant to the veteran's claims for service 
connection for right and left knee disorders includes pre-
service medical records from Good Samaritan Hospital dated in 
February 1994, which indicate that the veteran sustained an 
injury to the left anterior cruciate ligament while playing 
basketball.  Treatment at that time included examination 
under anesthesia, diagnostic arthroscopy, and intra-articular 
reconstruction of the anterior cruciate ligament using a 
patellar bone-tendon-bone graft.

The veteran's service medical records indicate that the 
veteran was initially found to be unqualified for service in 
early August 1997 due to her left knee problems, but she 
applied for and was granted a medical waiver allowing 
enlistment later that month.  The service medical records 
themselves indicate several instances of complaints of left 
knee pain during physical training exercises, which was 
generally assessed as pain secondary to the veteran's 
anterior cruciate ligament repair in 1994.  The veteran's 
report of medical examination at separation, dated in 
November 1998, indicates that the veteran's lower extremities 
and musculoskeletal system were normal, and indicated an 
overall "normal exam."  A past surgical history of left 
anterior cruciate ligament repair in 1994 was noted.  

The only relevant post-service medical evidence consists of 
the report of a VA examination which was conducted in October 
1999.  At that time, the veteran reported a history of a torn 
left anterior cruciate ligament with repair in 1994.  She 
indicated that the initial injury occurred in February 1994, 
during a basketball game, and required anterior cruciate 
ligament repair later that same month.  She complained of 
pain during her last physical training test during basic 
training in 1997, which she attributed to carrying a heavy 
backpack which made her knee pain worse.  She indicated that 
she was seen during advanced infantry training (AIT), and was 
given cortisone shots at least twice at Fort Sam Houston in 
Texas.  Following this treatment, she was reportedly able to 
go back to running.

She also complained of continued pain, weakness, stiffness, 
swelling and instability to the left knee since service, with 
occasional pain to the right knee as well.  She indicted that 
at rest she was pain-free, but that during flare-ups caused 
by long periods of standing or walking her knees were 
painful.  She indicated that she used ibuprofen, ice, rest, 
and a knee brace on the left knee to treat these flare-ups.  

On physical examination of the veteran's extremities, there 
was no clubbing, cyanosis or edema.  The left knee had a 4-
inch vertical scar.  She had full range of motion of the left 
knee, and denied pain on palpation to either knee.  The right 
knee was stable to ligament checking, and the veteran was 
able to flex and extent the leg fully.  The left knee showed 
some slight instability with medial lateral ligament checks.  
Anterior-posterior drawer signs showed slight movement, 
perhaps less than 5 centimeters.  The examiner rendered 
diagnoses of status post torn ACL with repair on 2/10/94, and 
continued left knee discomfort with flareups related to the 
above mentioned.  The examiner noted that x-rays of the 
veteran's knees had been requested but were not yet available 
for review.  The Board notes that the report of these x-rays, 
taken later that same day, showed no evidence of any acute 
fracture, dislocation, or joint effusion.  The right knee was 
normal.  The left knee showed two threaded orthopedic screws, 
one each in the femur and tibia, consistent with previous ACL 
repair.  Final impressions were of a normal right knee and 
changes of probable ACL repair, left knee.

Regarding the claim for service connection for a right knee 
disorder, a thorough review of the veteran's medical records 
fails to reveal that the veteran has ever been diagnosed with 
a disability of her right knee.  Although she complained of 
occasional right knee pain with activity at the time of the 
VA examination in October 1999, a valid claim for service 
connection requires evidence of a current disability, as 
opposed to mere complaints or symptoms.  See Sanchez-Benitez 
v. West, 13 Vet. App. 282 (2000) (pain does not, in and of 
itself, constitute a disability for which service connection 
may be granted).  In any case, the veteran's right knee was 
found to be completely normal on physical and x-ray 
examinations in October 1999, and no disability was 
diagnosed.

Therefore, the Board determines that the preponderance of the 
evidence indicates that the veteran does not currently suffer 
from a right knee disorder.  As a valid service connection 
claim requires medical evidence of a current disability, the 
veteran's claim for service connection for a right knee 
disorder must be denied.  The Court has held that "[i]n 
order for the veteran to be awarded a rating for service-
connected [disability], there must be evidence both of a 
service-connected disease or injury and a present disability 
which is attributable to such disease or injury."  Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992); see also Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  See 38 U.S.C.A. § 1110 (West 1991).  In the 
absence of proof of a present disability there can be no 
valid claim.").

Furthermore, the Board observes that, in the absence of a 
finding that the veteran suffers from a current right knee 
disorder, the subsequent issue of whether such a disorder is 
related to the veteran's military service need not be 
reached.

Regarding the veteran's claim for service connection for a 
left knee disorder, the Board observes that the evidence 
shows - and the veteran concedes - that the veteran suffered 
an injury to the left knee in 1994, which was prior to 
service, and that she underwent corrective surgery for this 
disorder.  Indeed, the veteran needed to acquire a medical 
waiver in order to be allowed to enlist in the military in 
October 1997.  Furthermore, at the time of the veteran's 
service entrance examination in August 1997, the summary of 
defects and diagnoses noted that the veteran had had an 
anterior cruciate ligament repair with good results.  As this 
disorder was noted at the time of the veteran's entrance into 
service, the presumption of soundness at entrance does not 
apply.

It must next be determined whether the veteran's preexisting 
condition was aggravated by service.  When a condition is 
properly found to have been preexisting, either because it 
was noted at entry or because preexistence was demonstrated 
by clear and unmistakable evidence, the presumption of 
aggravation provides that a preexisting injury or disease 
will be considered aggravated by active service where there 
is an increase in the disability during such service, unless 
there is a specific finding that the increase in the 
disability is due to the natural progress of the disease.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306; Crowe v. Brown, 7 Vet. App. 238 (1994).  In addition, 
a temporary worsening of symptoms of a disability subject to 
exacerbation is not indicative of an increase in the severity 
of the underlying disability.  Hunt v. Derwinski, 1 Vet. 
App. 292, 296 (1991).

In this case, the Board finds that the evidence does not show 
that the veteran's left knee disorder underwent a permanent 
increase in severity during service.  While the veteran 
complained of pain in the left knee following extensive 
physical activity, such as marching, biking and hiking long 
distances during advanced infantry training, objective 
findings at the time of examinations in service were minimal, 
and generally revealed a full range of left leg motion, with 
no edema, erythema, effusion, ballottements, or instability.  
X-rays in service were also negative for any abnormality.  
Finally, the veteran's separation examination noted no 
complaints or findings of a left knee disorder, and the 
veteran's lower extremities and musculoskeletal system were 
found to be normal.

In addition, at the time of the post-service VA examination 
in October 1999, the veteran reported that she experienced no 
left knee pain when at rest, but stated that she experienced 
left knee symptoms during flare-ups following extended 
activity. Similarly, the VA examiner rendered a diagnosis of 
status post injury and repair of the left anterior cruciate 
ligament in 1994, with flare-ups related to this preservice 
injury and repair.  As noted above, temporary flare-ups of 
symptomatology following physical stresses do not constitute 
aggravation of a disability for VA purposes.  Hunt, 1 Vet. 
App. at 296. 

In reaching this decision, the Board has considered the 
veteran's allegation, as set forth during her July 2000 
hearing, that service connection is warranted because her 
left knee disorder was aggravated by constant running and 
exercising as a requirement for military training.  However, 
absent any evidence that she possesses medical training, the 
veteran, as a layperson, is not competent to offer a medical 
opinion as to the aggravation of any preexisting knee 
disorder during her period of active duty service.  See Heuer 
v. Brown, 7 Vet. App. 379, 384 (1995), citing Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  In this respect, while the 
veteran can report her symptoms, her statements as to the 
cause of any claimed aggravation must be supported by 
competent medical evidence, not merely allegations.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  No such 
evidence has been presented.  Hence, the veteran's statements 
standing alone cannot serve as a predicate for granting 
service connection for a left knee disorder.  Therefore, the 
Board concludes that there is no basis in the record upon 
which service connection for a left knee disorder may be 
granted.

Thus, after a careful review of the record, the Board finds 
that the preponderance of the evidence is against the claim 
of service connection for a left knee disorder.  In reaching 
this decision the Board has considered the doctrine of 
reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a right knee disorder is denied.

Service connection for a left knee disorder is denied.



		
	RICHARD B. FRANK 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

